Downey, C. J.
This was an action by the appellees against the appellants, to foreclose a mortgage. In the circuit court, there was judgment for the plaintiffs. Time was given in which to file a bill of exceptions, but none was ever filed. The error assigned is the overruling of a motion made by the defendants for a new trial. There being no bill of excep*471tions in the record, and no question presented not dependent upon a bill of exceptions, there is nothing for us to decide.
The judgment is affirmed, with four per-cent, damages and costs.